Citation Nr: 0639661	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  05-01 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
cause of the veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty with the Special Philippine 
Scouts from June 1946 to November 1950.  He died in July 
1979. The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  


FINDINGS OF FACT

1.  The veteran died on July [redacted], 1979.  

2.  In a decision dated in April 1981, the Board denied 
service connection for the cause of the veteran's death.

3.  The evidence received since the April 1981 Board decision 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.

4.  At the time of the veteran's death, service connection 
was in effect for pulmonary tuberculosis, and residuals of 
varicose veins, saphenous ligation, ancylostomiasis, 
trichuriasis, and giardiasis, all rated as non-compensably 
disabling.

5.  During the veteran's lifetime, the competent evidence 
does not reflect that he had a disability that was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding his death or continuously 
since the veteran's release from active duty and for at least 
5 years immediately preceding death, or that he was a former 
prisoner of war.


CONCLUSIONS OF LAW

1.  The April 1981 Board decision denying the appellant's 
claim for entitlement to service connection for the cause of 
the veteran's death is final.  38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. § 20.1100 (2006).

2.  The evidence received since the Board's April 1981 
decision is not new and material; thus, the claim of service 
connection for the cause of the veteran's death is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).

3.  The criteria for Dependency and Indemnity Compensation 
benefits pursuant to 38 U.S.C. § 1318 have not been met.  38 
U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

When VA receives a claim to reopen a previously disallowed 
claim, the VCAA requires the Secretary to look at the bases 
for the denial in the prior decision and to respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

VA satisfied the duty to notify by means of a pre-initial 
adjudication letter to the appellant from the RO dated in 
October 2003.  The appellant was told of the requirements to 
establish a successful claim, under the criteria for service 
connection for the cause of the veteran's death and for 
establishing Disability and Indemnity Compensation (DIC) 
benefits under the criteria applicable to 38 U.S.C.A. § 1318.  
She advised of her and VA's respective duties, and asked to 
submit information and/or evidence, which would include that 
in her possession, to the RO.  

The appellant was told that a claim had previously been 
denied for service connected death benefits because the 
evidence previously presented had been insufficient to 
establish a causal relationship between any death causing 
condition and the veteran's active duty service.  She was 
informed that her claim could only be reopened if she 
submitted new and material evidence.  New evidence was 
defined as evidence submitted to VA for the first time.  
Material evidence was defined as information relating to an 
unestablished fact necessary to substantiate her claim.  She 
was further informed that new and material evidence must 
raise a reasonable possibility, when considered with all the 
evidence of record (both old and new), that the outcome 
(conclusion) would change.  The timing and content of this 
letter complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) and Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

No further notice is needed as to assignment of disability 
ratings or effective dates.  Although for DIC, the appellant 
would not be assigned a disability rating, an effective date 
would be assigned; however, since the claims are being 
denied, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

Furthermore, there are some claims to which the VCAA does not 
apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  
It has been held not to apply to claims based on allegations 
that VA decisions were clearly and unmistakably erroneous.  
Id.  Nor does the VCAA apply to claims that turned on 
statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 
231-2 (2000).  In another class of cases, remand of claims 
pursuant to VCAA is not required because evidentiary 
development has been completed.  Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  Although the Court said in Wensch that VCAA did not 
apply in such cases, it may be more accurate to say that VCAA 
applied, but that its notice and duty to assist requirements 
had been satisfied.  When it is clear that there is no 
additional evidentiary development to be accomplished, there 
is no point in remanding the case.  See Soyini v. Derwinski, 
1 Vet. App. 541 (1991).  

As to the claim of entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318, the appellant in this case is not legally 
entitled to the benefits sought.  In the absence of a legal 
basis for the claim, there is no development to be 
undertaken.  The issue addressed turns on statutory 
interpretation.  Thus, because the law as mandated by 
statute, and not the evidence, is dispositive of this appeal, 
the VCAA is not applicable.  As such, no further action is 
required pursuant to the VCAA.  Nevertheless, as stated 
above, VCAA notification was sent in October 2003.

The Board finds that, to the extent necessary, VA has 
satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.   
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2005); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Under 38 U.S.C.A. § 7105, once a decision is rendered and a 
claimant files a timely notice of disagreement, VA must issue 
a statement of the case (SOC).  An SOC must include (1) a 
summary of the evidence in the case pertinent to the issue or 
issues with which disagreement has been expressed; (2) a 
citation to pertinent laws and regulations and a discussion 
of how such laws and regulations affect the agency's 
decision; and (3) the decision on each issue and a summary of 
the reasons for such decision.  Id; Dingess v. Nicholson¸ 19 
Vet. App. 473,490 (2006).

In November 2004, the RO provided the appellant with an SOC.  
This statement of the case informed her of the relevant law 
for reopening finally disallowed claims and that her claim 
for service connection for the cause of the veteran's death 
would not be reopened because she had failed to submit new 
and material evidence.  She was also informed of the relevant 
law under 38 U.S.C. § 1318 and that this statute was not 
applicable in her case because a review of the claims file 
had shown that the veteran's service connected pulmonary 
tuberculosis was rated as noncompensable at the time of his 
death.  The Board finds that VA has satisfied its duty to 
provide post decisional notice under 38 U.S.C.A. § 7105.


Service connection -new and material evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Service connection for the cause of the veteran's death was 
originally denied by the Board in April 1981.  The basis for 
the denial was that there was no causal relationship between 
the veteran's service connected disabilities and his death 
and that his service connected disabilities did not 
contribute to or weaken him in such a way as to prevent him 
from overcoming the effects of the stroke from which he died.  
This decision referenced service medical records, treatment 
records by two private physicians from November 1953, 
hospital records from December 1976, a July 1979 VA medical 
opinion, a death certificate, and numerous VA reports between 
March 1951 and March 1972.  

In seeking to reopen her previously denied claim for 
entitlement to service connection for the cause of the 
veteran's death, the appellant has submitted copies of three 
documents.  These documents are: (1) a completed 
questionnaire as to her spouse's disability retirement pay, 
dated in December 1950; (2) a DD 214 showing an effective 
date of separation from service in November 1950; and (3) a 
"Patient's Clearance Sheet" dated in November 1950.  All of 
these documents were of record at the time of the November 
1981 Board decision.  While the November 1981 Board decision 
does not list every document in the claims folder, these 
documents were all contained in the claims folder at the time 
of the decision and the Board construes them as part of the 
"service medical records".  The Board finds that this 
evidence was previously submitted to agency decision-makers, 
and thus, none of these documents constitutes new evidence.  
Furthermore, these documents are not material evidence 
because none of the information contained therein addresses 
the cause of the veteran's death or shows that the veteran's 
service contributed to his death.  Therefore, the recently 
submitted copies of these documents do not constitute new 
evidence or material evidence.  

Because no new and material evidence has been submitted, her 
claim for service connection for the cause of the veteran's 
death cannot be reopened and her appeal must be denied.  


DIC under 38 U.S.C.A. § 1318

In a letter received by the RO in July 2003, the appellant 
sought Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1318.  This constitutes a new 
claim for benefits because the appellant has not previously 
filed a claim based on 38 U.S.C.A. §1318, a basis for 
entitlement that arose after her finally disallowed claim of 
November 1981.

38 U.S.C.A. § 1318 provides that VA will pay death benefits 
to the surviving spouse or children in the same manner as if 
the veteran's death were service-connected, if: (1) the 
veteran's death was not the result of his or her own willful 
misconduct, and (2) at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was: (i) rated by VA as 
totally disabling for a continuous period of at least 10 
years immediately preceding death; (ii) rated by VA as 
totally disabling continuously since the veteran's release 
from active duty and for at least 5 years immediately 
preceding death; or (iii) rated by VA as totally disabling 
for a continuous period of not less than one year immediately 
preceding death, if the veteran was a former prisoner of war 
who died after September 30, 1999.  

"Entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because: 
(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness of the 
veteran; (3) the veteran had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. 
1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. § 5308 but determines 
that benefits were payable under 38 U.S.C. 5309.  38 C.F.R. § 
3.22.

At the time of his death, the veteran was not in receipt of 
compensation for service-connected disability that was 
totally disabling.  To support her argument to the contrary, 
the appellant has submitted the following documents: (1) a 
completed questionnaire as to her spouse's disability 
retirement pay, dated in December 1950; (2) a DD 214 showing 
an effective date of separation from service in November 
1950; and (3) a "Patient's Clearance Sheet" dated in 
November 1950.  These documents report that the veteran was 
separated from the service of the Armed Forces of the United 
States by reason of physical disability retirement that was 
permanent and 100 percent.  These documents all address 
retirement conditions and benefits administered by entities 
other than VA; these documents do not provide any information 
as to disability compensation benefits administered by VA.  
The appellant has confused VA benefits with findings by the 
Service Department regarding retirement.  Contrary to the 
appellant's assertions, neither these documents, nor any 
other of record, are evidence that her spouse was in receipt 
of VA compensation rated as totally disabling for a period of 
at least 10 years immediately preceding death or continuously 
since release from active duty and for at least 5 years 
immediately preceding death.  

In a decision dated in June 1951, the veteran was awarded 
service connection for pulmonary tuberculosis and residuals 
of varicose vein, saphenous ligation, ancylostomiasis, 
trichuriasis, and giardiasis.  He was assigned a non-
compensable rating for all of these disabilities other than 
pulmonary tuberculosis.  For pulmonary tuberculosis, the 
veteran was assigned a 100 percent rating from December 1950 
to October 1952.  This was reduced to 50 percent from October 
1952 to October 1956 and reduced to 30 percent from October 
1956.  In a decision dated in June 1958, the veteran's 
tuberculosis was found to be active and he was assigned a 
disability rating of 100 percent, effective January 31, 1958.  
A May 1963 decision found the veteran's tuberculosis to be 
completely arrested from February 1963 and informed him that 
he was entitled to special monthly compensation under 38 
U.S.C. 314(q) from February 1963.  A letter dated in March 
1965 indicates that the veteran's pulmonary tuberculosis 
would be rated at 50 percent until February 1969 and 
thereafter he would receive special monthly compensation.  A 
letter dated in April 1972 shows the veteran's service 
connected respiratory condition to be rated at 0 percent.  
While the veteran apparently continued to receive special 
monthly compensation, under 38 U.S.C. 314(q), none of his 
disabilities were rated as compensable after April 1972.  
Indeed, the veteran has not been in receipt of disability 
compensation benefits rated as totally disabling by VA since 
March 1965.  

Because all of the appellant's spouses disabilities were 
rated as non-compensable since at least April 1972, he was 
not "entitled to receive" compensation for disability rated 
as totally disabling under provisions (1), (2), (4), (5), 
(6), and (7) of 38 C.F.R. § 3.22.  

As to provision (3) of 38 C.F.R. § 3.22, the appellant has 
not claimed that there was clear and unmistakable error in a 
decision rendered in response to a claim by the veteran 
regarding an issue of service connection, disability 
benefits, or effective date.  The Board is aware that the 
appellant stated in her letter received in August 2004, that 
38 U.S.C. §1318 was overlooked by the RO in a "clear and 
unmistakable error manner".  This does not constitute a 
claim alleging clear and unmistakable error in a decision 
rendered on a claim by the veteran for an issue of service 
connection, disability benefits, or effective date.  Rather, 
it is merely the use of a phrase found in VA regulations 
applied to a decision not yet final, i.e., the decision on 
appeal, and not to a decision referred to in the provision 
(3) of 38 C.F.R. § 3.22.  

In this case, the RO received the appellant's claim for DIC 
benefits under 38 U.S.C.A. § 1318 in July 2003.  Therefore, 
other than a finding of clear and unmistakable error in a 
decision rendered during the veteran's lifetime, entitlement 
under § 1318 cannot rest on a theory that the veteran should 
have been entitled to a 100 percent disability rating for the 
requisite period, that is, a theory of "hypothetical 
entitlement".  See Rodriguez v. Nicholson, 19 Vet App 275 
(2005).  

Based on the foregoing, the Board finds that the criteria for 
DIC benefits under the provisions of 38 U.S.C.A. § 1318 are 
not met.  The veteran had not been awarded a total rating 
during his lifetime which had been in effect for 10 years 
prior to his death.  Additionally, VA did not rate his 
service-connected disabilities as totally disabling 
continuously since the veteran's release from active duty and 
for at least 5 years immediately preceding death.  Moreover, 
he was not a POW.  Finally, he was not entitled to receive 
compensation for disability rated as totally disabling at the 
time of his death.  Thus he does not meet the criteria of 38 
U.S.C.A. § 1318 and 38 C.F.R. § 3.22.

Because the veteran was not rated totally disabled for the 
requisite period, there has been no allegation of CUE in 
prior Board or RO decisions, and because there is no other 
basis for providing DIC in this case, the appellant's claim 
for DIC benefits must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, 
the appellant's claim of entitlement to DIC benefits is 
precluded as a matter of law, and her appeal must be denied.  


ORDER

New and material evidence not having been submitted, the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death is not reopened and the 
appeal is denied.  

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 is denied.  



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


